DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 22 and 24 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of these claims recites that the porous projection as a regular shape defined by a plurality of struts and extends into the polymeric structure.  However, there is no disclosure in the originally filed specification that the porous projection has a regular shape.  Rather, the specification only states that unit cells that partially comprise the porous first layer may have a regular shape (see paragraph [0053]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-15, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication No. 2011/0035018 (Deffenbaugh) in view of U.S. Patent Application Publication No. 2004/0262809 (Smith).
Regarding claim 1, Deffenbaugh discloses an orthopedic implant (14) comprising: a porous insert (82) having a first insert portion (see marked-up Fig. 5 below) having a first insert thickness and a second insert portion (see marked-up Fig. 5 below) having a second insert thickness, the porous insert having a porous first layer, an intermediate layer attached to the first layer, and porous second layer attached to the intermediate layer on a side of the intermediate layer opposite the first layer (see marked-up Fig. 14 below); and a non-metallic structure (80) having a first non-metallic portion (see marked-up Fig. 5 below) having a first non-metallic thickness and a second non-metallic portion (see marked-up Fig. 5 below) having a second non-metallic thickness, the first non-metallic portion being attached to the first insert portion and the second non-metallic portion being attached to the second insert portion (see marked-up Fig. 5 below), wherein either one or both of (i) the second insert thickness is different from the first insert thickness and (ii) the second non-metallic thickness is different from 

    PNG
    media_image1.png
    559
    881
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    425
    1088
    media_image2.png
    Greyscale


Regarding claim 2, Deffenbaugh discloses wherein the porous projection of the porous insert has a perimeter surrounded by the non-metallic structure (see Fig. 14 and paragraph [0078]).
claim 5, Deffenbaugh wherein the orthopedic implant includes a superior surface (26) and an inferior surface (28) opposite the superior surface, wherein the first, the intermediate, and the second layers and the non-metallic structure each have a maximum thickness defined in the superior inferior directions along an axis passing through the superior and inferior surfaces (see marked-up Fig. 5), the maximum thickness of the non-metallic structure being greater than the thickness of each of the other layers (maximum thickness of non-metallic structure 80 is greater than maximum thickness of entire porous insert 82, including each layer of the insert, see Fig. 5).
Regarding claim 7, Deffenbaugh discloses wherein the orthopedic implant has a superior surface and an inferior surface opposite the superior surface, a section of the non-metallic structure extending from the superior surface to the inferior surface of the orthopedic implant (see marked-up Fig. 5 above).
Regarding claim 8, Deffenbaugh discloses wherein the first non-metallic thickness is less than the second non-metallic thickness (see marked-up Fig. 5 above), and wherein the porous projection extends into the first non-metallic portion of the non-metallic structure (see Fig. 14 and paragraph [0078]).
Regarding claim 9, Deffenbaugh discloses wherein the insert includes a metallic tapered surface, and wherein the non-metallic structure includes a non-metallic tapered surface extending along the metallic tapered surface between the first non-metallic portion and the second non-metallic portion (see marked-up Fig. 12 below).

    PNG
    media_image3.png
    521
    684
    media_image3.png
    Greyscale

Regarding claim 10, Deffenbaugh discloses wherein the first insert portion and the second insert portion define an insert width, and wherein the non-metallic structure extends along the entirety of the insert width (see marked-up Fig. 5 above).
Regarding claim 11, Deffenbaugh discloses wherein the non-metallic structure is a bearing having a bearing surface (24).  Alternatively, the non-metallic structure can be the combination of non-metallic portions of 14/16, and the bearing surface is 23.  
Regarding claim 12, Deffenbaugh discloses wherein the orthopedic implant is a tibial component, a glenoid component, a patellar component, a wrist implant, a foot implant, an ankle implant, a spinal implant, or an acetabular cup (see paragraphs [0007] and [0071], e.g.).
Regarding claim 13, Deffenbaugh discloses wherein the first insert thickness and the second insert thickness are the same (see marked-up Fig. 5 below).

    PNG
    media_image4.png
    557
    895
    media_image4.png
    Greyscale

Regarding claim 14, Deffenbaugh discloses wherein the first non-metallic thickness and the second non-metallic thickness are the same (see marked-up Fig. 13 below).

    PNG
    media_image5.png
    643
    930
    media_image5.png
    Greyscale

claim 15, Deffenbaugh discloses an orthopedic implant (14A, see Fig. 12) having a superior surface and an inferior surface opposite the superior surface comprising (top and bottom surfaces, see Fig. 12): a polymeric structure (80A); and a metallic support structure (portion of 82A, se marked-up Fig. 14 above), the support structure including a base (see marked-up Fig. 14 above) having a base thickness and a porous projection (interdigitating portions of 82 in section 83, see marked-up Fig. 14 and paragraph [0078]) having a projection thickness greater than the base thickness (see marked-up Fig. 14 above), the porous projection extending from the base and into the polymeric structure (see Fig. 14), and wherein the base and the porous projection each include pores (both are part of porous portion 82, see paragraph [0078]); an intermediate layer (see marked-up Fig. 14 above); and a porous bone ingrowth layer (see marked-up Fig. 14 above, first layer), the intermediate layer being located between and inseparable from the bone ingrowth layer and the support structure (see marked-up Fig. 14 above; additionally, structures 82/82A are shown formed as an integral piece, not as separable pieces or layers, see paragraph [0069]), wherein at least a portion of the polymeric structure extends through the support structure and from the superior surface to the inferior surface (see Fig. 12; central portion of 80A extends entirely through the support structure 82A from the superior surface to the inferior surface of the entire implant 14A).
Deffenbaugh discloses “the porous portion 82, 82A, 82B has pores of such size, shape and number so that when the solid polymer portion 80, 80A, 80B of the tibial tray is molded to the porous portion 82, 82A, 82B, an intermediate bonding layer is formed between the porous portion 82, 82A, 82B and the polymer portion 80, 80A, 80B” (see 
Regarding claim 19, Deffenbaugh discloses wherein the orthopedic implant is a tibial implant component or a glenoid implant component (see paragraphs [0007] and [0071], e.g.).

Claims 1, 2, 4, 5, 7-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Smith and U.S. Patent Application Publication No. 2007/0142914 (Jones ‘914).
Regarding claims 1, 4, 21, and 23, Deffenbaugh discloses an orthopedic implant (14) comprising: a metallic (see paragraph [0078]) porous insert (82) having a first insert 
Deffenbaugh fails to disclose the porous insert comprising a porous bone ingrowth first layer such that the bone ingrowth layer has a porosity sufficient to promote .  However, Jones ‘914 discloses an implant (10) having a porous bone ingrowth first layer (14), an intermediate layer (16), and a second layer (12), the intermediate layer being located between and inseparable from the bone ingrowth first layer and the second layer (see Fig. 1B), wherein the intermediate layer prevents interdigitation of the non-metallic portion from the second layer to the first layer (see paragraph [0013]), and wherein the bone ingrowth first layer has a porosity sufficient to promote bone ingrowth (see paragraphs [0008], [0011], and [0013]), and wherein the intermediate layer has a different porosity from the porous first and second layers (see paragraphs [0012], [0053], and [0109]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the porous insert of Deffenbaugh to have the three-layer structure suggested by Jones ‘914 in order to facilitate adherence of the implant to adjacent bone and adjacent polymer via opposing surfaces each designed to adhere to either a respective bone structure or a respective polymeric structure (see Jones ‘914, paragraph [0008], e.g.).
Deffenbaugh discloses “the porous portion 82, 82A, 82B has pores of such size, shape and number so that when the solid polymer portion 80, 80A, 80B of the tibial tray is molded to the porous portion 82, 82A, 82B, an intermediate bonding layer is formed 
Regarding claim 2, Deffenbaugh discloses wherein the porous projection of the porous insert has a perimeter surrounded by the non-metallic structure (see Fig. 14 and paragraph [0078]).
Regarding claim 5, Deffenbaugh wherein the orthopedic implant includes a superior surface (26) and an inferior surface (28) opposite the superior surface, wherein the first, the intermediate, and the second layers and the non-metallic structure each have a maximum thickness defined in the superior inferior directions along an axis 
Regarding claim 7, Deffenbaugh discloses wherein the orthopedic implant has a superior surface and an inferior surface opposite the superior surface, a section of the non-metallic structure extending from the superior surface to the inferior surface of the orthopedic implant (see marked-up Fig. 5 above).
Regarding claim 8, Deffenbaugh discloses wherein the first non-metallic thickness is less than the second non-metallic thickness (see marked-up Fig. 5 above), and wherein the porous projection extends into the first non-metallic portion of the non-metallic structure (see Fig. 14 and paragraph [0078]).
Regarding claim 9, Deffenbaugh discloses wherein the insert includes a metallic tapered surface, and wherein the non-metallic structure includes a non-metallic tapered surface extending along the metallic tapered surface between the first non-metallic portion and the second non-metallic portion (see marked-up Fig. 12 above).
Regarding claim 10, Deffenbaugh discloses wherein the first insert portion and the second insert portion define an insert width, and wherein the non-metallic structure extends along the entirety of the insert width (see marked-up Fig. 5 above).
Regarding claim 11, Deffenbaugh discloses wherein the non-metallic structure is a bearing having a bearing surface (24).  Alternatively, the non-metallic structure can be the combination of non-metallic portions of 14/16, and the bearing surface is 23.  
claim 12, Deffenbaugh discloses wherein the orthopedic implant is a tibial component, a glenoid component, a patellar component, a wrist implant, a foot implant, an ankle implant, a spinal implant, or an acetabular cup (see paragraphs [0007] and [0071], e.g.).
Regarding claim 13, Deffenbaugh discloses wherein the first insert thickness and the second insert thickness are the same (see marked-up Fig. 5 above).
Regarding claim 14, Deffenbaugh discloses wherein the first non-metallic thickness and the second non-metallic thickness are the same (see marked-up Fig. 13 above).
Regarding claims 15, 17, and 18, Deffenbaugh discloses an orthopedic implant (14A, see Fig. 12) having a superior surface and an inferior surface opposite the superior surface comprising (top and bottom surfaces, see Fig. 12): a polymeric structure (80A); and a metallic support structure (82A), the support structure including a base (see marked-up Fig. 14 above) having a base thickness and a porous projection (interdigitating portions of 82 in section 83, see marked-up Fig. 14 and paragraph [0078]) having a projection thickness greater than the base thickness (see marked-up Fig. 14 above), the porous projection extending from the base and into the polymeric structure (see Fig. 14), and wherein the base and the porous projection each include pores (both are part of porous portion 82, see paragraph [0078]), wherein at least a portion of the polymeric structure extends through the support structure and from the superior surface to the inferior surface (see Fig. 12; central portion of 80A extends entirely through the support structure 82A from the superior surface to the inferior surface of the entire implant 14A).

Deffenbaugh discloses “the porous portion 82, 82A, 82B has pores of such size, shape and number so that when the solid polymer portion 80, 80A, 80B of the tibial tray is molded to the porous portion 82, 82A, 82B, an intermediate bonding layer is formed 
Regarding claim 19, Deffenbaugh discloses wherein the orthopedic implant is a tibial implant component or a glenoid implant component (see paragraphs [0007] and [0071], e.g.).
Regarding claim 22, Deffenbaugh discloses wherein the porous projection extends into the polymeric structure and is defined by a plurality of struts (see plurality of projecting, interdigitating struts, Fig. 14 and paragraph [0078]), and wherein a portion 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Smith or Deffenbaugh in view of Jones ‘914 and Smith, and further in view of U.S. Patent Application Publication No. 2010/0100189 (Metzger).
Regarding claim 6, Deffenbaugh, Smith, and Jones ‘914 fail to suggest wherein the non-metallic structure is made of polyethylene.  However, Metzger discloses an orthopedic implant similar to Deffenbaugh wherein a non-metallic structure (12) is made of polyethylene (see paragraph [0023]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Deffenbaugh in view of Smith or Deffenbaugh in view of Jones and Smith to make the non-metallic structure from polyethylene, as Metzger suggests such a material is suitable for a non-metallic portion of an orthopedic implant, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Smith or Deffenbaugh in view of Jones ‘914 and Smith, and further in view of U.S. Patent Application Publication No. 2013/0264749 (Jones ‘749).
In the alternative regarding claims 22 and 24 and regarding claim 25, Deffenbaugh discloses wherein the porous projection extends into the polymeric .  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-15, 17-19, and 21-25 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773